Citation Nr: 0216055	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling from October 
31, 1997.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO rating decision 
that established an initial 30 percent rating for PTSD from 
October 31, 1997.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Given 
that the veteran has appealed from an original rating, the 
Board has characterized the issue on appeal as a claim for a 
higher evaluation of an original award.  Analysis of such an 
issue requires consideration of the rating to be assigned 
effective from the date of award of service connection--in 
this case, October 31, 1997.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to a flattened affect, slow and non-
spontaneous speech, feelings of panic, memory impairment, 
equivocal judgment, a depressed mood, and difficulty in 
establish and maintaining effective work and social 
relationships.

2.  The veteran does not experience PTSD symptoms to a degree 
that he has occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating of 50 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.130 
(Diagnostic Code 9411) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2002).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 30 
percent is warranted for any period of time since the award 
of service connection.

In the veteran's case, the pertinent evidence of record 
includes Vet Center treatment records dated in March 1987 
which indicate that the veteran had no apparent psychiatric 
or emotional problems.  It was noted that the veteran was 
apparently doing well, despite the problems he was having 
with employment.

In a statement received by the RO in November 1997 the 
veteran indicated that he could not hold down a regular job, 
nor could he ever finish his schooling.  He suggested that he 
became unable to work in his usual occupation (construction) 
after he had become physically disabled.

The veteran was afforded a VA examination in December 1997.  
He reported that he had not had any long-term employment 
since a 1980 gunshot wound.  He attributed his gunshot wound 
to his alcoholism.  He was temporarily working in a 
employment training program.  The veteran was diagnosed with 
a gunshot wound to T8-9 with resultant incomplete paraplegia.  

The veteran was afforded a VA examination in January 1998.  
He reported that he was depressed most of the time.  His 
sleep was disrupted and he had occasional nightmares.  He had 
no friends or social life and was socially isolated.  He had 
a decreased attention span and decreased concentration.  He 
indicated that he had thought about suicide in the past, but 
had not previously attempted suicide.  He worked previously 
in construction, but after a gunshot wound in 1980, he was 
not able to work.  He had recently worked for two weeks 
performing surveying, but quit due to his inability to be 
around other people.  Upon examination, the veteran had mild 
psychomotor retardation.  His affect was blunted, and his 
mood was depressed.  He was alert and oriented and his memory 
was intact.  He was in touch with reality and had no 
delusions.  He had no suicidal or homicidal ideations.  He 
reported having occasional flashbacks.  His insight and 
judgment were good.  His speech was clear and coherent.  He 
had no blocking or flight of ideas or looseness of 
associations.  He had no tangentiality and no 
circumstantiality.  He denied any auditory or visual 
hallucinations.  He was diagnosed with mild PTSD and 
dysthymic disorder.  His Global Assessment of Functioning 
(GAF) score was 55.

Vet Center treatment notes dated from February to April 1998 
indicate that the veteran was diagnosed with sub-diagnostic 
PTSD.  It was noted that the veteran had had minimal problems 
with his Vietnam experiences, and that most of his 
readjustment problems were in the past.  Although he had had 
some problems with anger, these problems were rare.  It was 
noted that the veteran was well adjusted with minimal 
symptoms.  

A May 1998 VA administrative decision indicates that the 
veteran had received a gunshot wound in the spine when a 
handgun was accidentally discharged in May 1980.   It was 
noted that the veteran's own statement and the police 
department's negative reply indicated that there was no 
evidence to prove that the veteran intentionally created the 
circumstances which resulted in his gunshot wound to the 
spine. 

Vet Center treatment records dated in May 1998 indicate that 
the veteran had minor anger-related problems, and minimal 
problems associated with his Vietnam experiences. 

In a June 1998 statement, the veteran indicated that because 
of his disability and limited employment choices, he had been 
on a job training program since January 1993.  He reported 
that he had been working as a community health educator since 
1997.  This job required him to coordinate information, 
education, and support groups regarding diabetes and 
hypertension with a native American tribe.  He indicated that 
he had no skills or training.

Vet Center treatment notes dated in June 1998 indicate that 
the veteran's post-Vietnam problems were mostly in the past.  
It was noted that the veteran had been a stable person in his 
community for some time.  It was also noted that the veteran 
had some residual anger, but he showed no evidence of PTSD.  

Also of record is a December 1998 VA consultation note.  The 
veteran complained of sleep disturbance and depression.  He 
reported that he was employed and that he had been married to 
his second wife for almost 20 years.  He had three children 
at home, and had two children from a previous marriage.  He 
reported that he had become depressed because everyone in his 
life was negative.  He reported that he was irritated and 
angry.  He admitted to thinking about hurting people when 
they made him angry, but he denied any plans or intentions.  
He reported that he used to get into fights, but had had no 
fights the previous year.  He engaged in arts and crafts in 
his leisure time when he could afford the supplies.  He 
denied having any problems with his memory, and denied any 
confusion.  Upon examination, the veteran was causally 
dressed and groomed.  He was alert and oriented to place and 
person, but was not certain of the month or the year.  His 
thought processing was very slow, and he appeared confused at 
times.  He appeared depressed.  He denied any suicidal or 
homicidal ideations.  The examiner's assessment was to rule 
out depression and to rule out organic factors.   

VA treatment records dated in December 1998 indicate that the 
veteran complained of poor sleep.  He reported that he had 
been depressed for over five years.  He was coherent and 
denied suicidal or homicidal ideations.  His memory, speech, 
insight, and judgment were adequate.  He was diagnosed with a 
depressive disorder, not otherwise specified, and was 
assigned a GAF of 70.

Also of record is a statement from the veteran's wife, 
received in January 1999.  She indicated that the veteran 
could not hold down a steady job.  She reported that the 
veteran was short-tempered and argued with his family.  She 
reported that the veteran became unreasonable at times when 
he did not understand some situations.  He seldom visited 
with relatives.  She indicated that their children did not 
like to approach him because he became angry with them.  

A statement from the veteran's mother was received in January 
1999.  She reported that the veteran's family had honored him 
with native American activities.  She felt that these 
ceremonies had helped him.  She reported that the veteran had 
been short-tempered with his first wife, so they had ended 
the marriage. She reported that he had had problems because 
of his short temper. 

A January 1999 statement from the veteran's employer is of 
record.  He indicated that the veteran had been employed for 
a year as a full-time temporary employee.  The employer 
indicated that the veteran had performed well on his 
assignments.  The employer indicated that the veteran had had 
a difficult time working in concert with his coworkers.  He 
reported that the veteran had a tendency to explode when he 
had to work closely with other people.  The employer stated 
that the veteran had attacked his coworkers for little 
reason.  The veteran's employer indicated that he had 
continued to work with him to help him interact better with 
his coworkers.  His employer indicated that he was greatly 
concerned that the veteran would have a difficult time 
maintaining a different job after his temporary position 
ended.  

VA treatment notes dated in March 1999 indicate that the 
veteran was coherent and denied suicidal and homicidal 
ideations.  He was depressed.  His memory, speech, insight, 
and judgment were adequate.  He was diagnosed with a 
depressive disorder, not otherwise specified, and was 
assigned a GAF of 60.  

Vet Center treatment notes dated from March to May 1999 
indicate that the veteran was diagnosed with moderate to 
severe chronic PTSD.  The veteran reported in May 1999 that 
his PTSD treatment and his involvement in the Native American 
Church helped him maintain a sense of balance.  

VA treatment notes dated in August 1999 indicate that the 
veteran denied any major problems.  Upon examination, he was 
coherent, and denied suicidal or homicidal ideations.  He was 
depressed.  His memory, speech, insight, and judgment were 
adequate.  He was diagnosed with dysthymic disorder, and was 
assigned a GAF of 65.

At an October 1999 hearing, the veteran indicated that he and 
his first wife had had domestic fights.  He reported that his 
children hated to talk to him, and that he felt like he did 
not get to see his children grow up because of his PTSD.  He 
reported that his PTSD had affected his whole family.  He 
reported that he kept to himself at home and did not spend 
much time with his children.  He reported that he had worked 
part time with a tribe, passing out brochures to clinics for 
over one year.  A counselor indicated that the veteran was 
very physically abusive and aggressive toward his family.  
She reported that the veteran was sheltered from the general 
population at his current job because he worked with a Native 
American tribe.  She also indicated that he had a lot of 
anxiety.  

VA treatment records dated from December 1999 to April 2000 
indicate that the veteran complained of depression and sleep 
disturbance.  He was coherent and denied suicidal or 
homicidal ideations.  His memory, speech, insight, and 
judgment were adequate.  He was diagnosed with a dysthymic 
disorder, and was assigned a GAF of 65.

The veteran was afforded a VA examination in April 2000.  The 
veteran reported that he had a lot of anger.  He reported 
that he had been involved in numerous fights over the years 
and had sustained a severe gunshot wound to the lower back in 
one of those fights, resulting in partial paralysis of his 
left lower extremity.  He had not been arrested in any of the 
fights.  He largely stayed at home and was confined to his 
house.  His sleep was interrupted by even the slightest 
noise.  When awakened, he checked the locks on his door.  The 
veteran reported that he had divorced his first wife after 
seven years of marriage.  The divorce was related to marked 
changes in his behavior after his return from Vietnam.  He 
worked in a tribal clinic passing out brochures.  Upon 
examination, the veteran appeared somewhat depressed.  He was 
non-spontaneous, and he showed some psychomotor retardation 
and blocking.  He was coherent and goal-directed.  No thought 
disorder was elicited.  His mood was depressed and his affect 
was flattened and blunted.  He was oriented with no memory 
impairment.  His insight was adequate.  He was diagnosed with 
moderately severe PTSD and depression.  He was assigned a GAF 
of 45 to 50.  

VA treatment records dated in August 2000 indicate that the 
veteran was coherent.  He denied any suicidal or homicidal 
ideations.  He was depressed.  His memory, speech, insight, 
and judgment were adequate.  He was diagnosed with a moderate 
depressive disorder, and was assigned a GAF of 60.

Also of record is a December 2000 statement from the Vet 
Center.  The veteran's readjustment counseling therapist 
indicated that the veteran's PTSD had continued to worsen 
over time.  The therapist indicated that the veteran's past 
employment history and abuse of alcohol were clear evidence 
of the seriousness of his condition.  He noted that because 
the veteran's PTSD continued to have a negative impact on the 
veteran's life, it was a chronic condition.  

VA treatment records dated in January 2001 indicate that the 
veteran was coherent.  He denied any suicidal or homicidal 
ideations.  He was depressed.  His memory, speech, insight, 
and judgment were adequate.  He was diagnosed with a moderate 
depressive disorder, and was assigned a GAF score of 60.

Also of record is a February 2001 statement from the 
veteran's counselor at the Department of Health and Human 
Services.  She indicated that the veteran had told her that 
he was involved in severe domestic violence with his first 
wife.  Over time, his problems had included sudden attacks of 
anxiety, repeated bouts of depression, isolation, and 
alienation.  The veteran reported that these problems may 
have hampered him from ever holding any steady long-term 
employment.

VA treatment records dated in May 2001 indicate that the 
veteran was coherent and denied any suicidal or homicidal 
ideations.  He was depressed.  His memory, speech, insight, 
and judgment were adequate.  He was diagnosed with a moderate 
depressive disorder and was assigned a GAF score of 60.

A compensation and pension examination was prepared by a 
private physician in September 2001.  The examiner indicated 
that the veteran had attempted suicide twice.  The veteran 
reported that he was depressed most of the time.  His social 
life consisted of playing with his children.  He had 
intermittent death wishes.  He had worked from the age of 16 
until he was 51, and had had 10 jobs during that time.  He 
had last worked in 1998.  He reported that he was no longer 
working because he could not find a job.  Upon examination, 
the veteran's speech was slow.  His thought process was 
remarkable for slow mentation.  His thought content was 
devoid of any perceptual abnormality, including auditory or 
visual hallucinations or delusions.  He reported having had 
some flashbacks.  The veteran's mood was reportedly 
chronically depressed.  His affect was blunted, and his 
insight appeared to be intact.  His judgment was equivocal.  
He was alert and oriented.  His short-term memory was intact, 
but his concentration was impaired.  He denied any suicidal 
or homicidal ideations.  He was diagnosed with moderate 
chronic PTSD.  The examiner noted that the veteran's current 
GAF was 65, with a score of 45-50 for the past year.  The 
examiner noted that the veteran's persistent avoidance 
included limited social activity and some restricted affect.  
The examiner noted that based on the fact that the veteran 
had been gainfully employed for over 40 years and married to 
his second wife for over 20 years, the impact of the PTSD on 
his civilian life had been moderate in nature.  

Vet Center treatment records dated in November 2001 indicate 
that the veteran was diagnosed with moderate to severe PTSD.  
From November to December 2001, the veteran's PTSD appeared 
to be stable.  

Also of record is a Social Security Administration Earnings 
Statement, received by the RO in January 2002, which suggests 
that the veteran had worked intermittently at low paying jobs 
for many years.  

VA treatment records dated in March 2002 indicate that the 
veteran was coherent and denied suicidal or homicidal 
ideations.  He was depressed.  His memory, speech, insight, 
and judgment were adequate.  He was diagnosed with PTSD.  He 
was assigned a GAF score of 60.  

Also of record is a June 2002 statement from R.H.B., Jr., 
M.D.  Dr. B. reported that he had treated the veteran on 
several occasions.  Dr. B. indicated that the veteran had 
related a long history of depression, sleep disturbance, 
nightmares, panic attacks, difficulty in communication, 
alienation and anxiety.  Dr. B. indicated that the veteran 
had related these problems directly to his combat 
experiences, and had felt that they had adversely affected 
his life in many ways, including his difficulty in 
maintaining employment, his spousal abuse, his family 
problems, his problems relating to others, and his chronic 
depression.  Dr. B. noted that the veteran was quiet and shy, 
and indicated that the veteran's reserve should not be 
allowed to mask the depth of his emotional pain resulting 
from his combat experiences.  

The veteran's wife submitted a statement dated in June 2002.  
She indicated that the veteran could not adjust to a work-
like environment.  She indicated that he had had one job for 
three years because his manager was lenient with him.  She 
indicated that the veteran was forgetful, impatient, and 
frequently depressed.  

Vet Center treatment records dated in from June to July 2002 
indicate that the veteran had participated in some tribal 
activities.  He was diagnosed with severe chronic PTSD.

The veteran and his wife testified at a hearing in October 
2002.  The veteran testified that he lived with his wife and 
two grandchildren.  He reported that he had last worked in 
1997 at a temporary part-time job.  This job ended when it 
had run out of funding.  He reported that he had problems 
getting and holding jobs because he tended to lose interest 
in the jobs and tended to relax at work.  He reported that he 
had had thoughts of suicide and that he had attempted 
suicide.  He testified that he had heard voices and noises 
several times per month.  He reported that he had had 
problems getting into fights, and had had problems with the 
law.  He indicated that he had had problems with his memory 
and his ability to concentrate.  He stated that he liked to 
bead and paint, but indicated that these activities tried his 
patience.  He indicated that he was able to assist his wife 
in beading.  He reported that there were times that he had 
felt anxious and panicky.  He stated that he went to church 
and participated in Native American ceremonies.  He indicated 
that these religious meetings and ceremonies had helped him.  
He reported that he had forgotten the names of his family 
members and friends at times.  His wife reported that the 
veteran had been spending time with his tribe and was unable 
to hold down a job.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130 (Diagnostic 
Code 9411) (2002).  Under these criteria, a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Diagnostic Code 9411.  A 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.   

The Board notes that the evidence may be described as showing 
a disability picture that results in occupational and social 
impairment with reduced reliability and productivity.  The 
evidence shows that the veteran often had a blunted affect 
and his speech was described as being slow and non-
spontaneous.  He also reported feeling panicky.  He has had 
difficulty with his concentration and his attention span.  He 
reported having memory problems.  As indicated above, the 
veteran was often described as being depressed.  His judgment 
was equivocal.  Additionally, the evidence shows that the 
veteran has had difficulty establishing and maintaining 
effective work and social relationships.  Although he veteran 
was able to work, his manager indicated that he had had 
difficulty working in a close relationship with other people.  
Additionally, the veteran indicated that his PTSD had 
affected his entire family.  He has isolated himself at home 
and has not spent much time with his children.  His wife 
indicated that the veteran was unreasonable and argued with 
his family.  He seldom visited his relatives.  The veteran's 
mother indicated that the veteran did not get along with most 
people because of his short temper.  

Under such circumstances, and granting the veteran the 
benefit of the doubt in this matter, the Board concludes that 
the veteran's adverse symptomatology more closely meets the 
criteria for a 50 percent disability rating.  Consequently, a 
higher rating is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.3, 4.130 (Diagnostic Code 9411).  The Board finds that, 
with resolution of reasonable doubt in the veteran's favor, 
such a rating is warranted since the award of service 
connection-October 31, 1997.  Fenderson, supra.  

As to whether the veteran's service-connected PTSD rises to 
the level of 70 percent disabling or more, the Board finds 
that it does not.  Although the veteran reported having 
suicidal ideations with two prior attempts, the evidence of 
record does not indicate that the veteran's suicidal 
ideations are persistent.  While the veteran reported that he 
sometimes checked the locks on his doors when he awakens, 
there is no indication that this ritual interferes with his 
routine activities.  Moreover, while some psychomotor 
retardation and slow speech were noted, the evidence does not 
suggest that the veteran's speech was illogical, obscure, or 
irrelevant due to his PTSD.  While the veteran was often 
described as being depressed and often complained of panicky 
feelings, there is no indication that his panic or depression 
have affected his ability to function independently, 
appropriately, and effectively.  While the veteran has 
indicated that at one time, he used to often engage in 
physical fights, other than the veteran's own assertions, 
there is no indication that the veteran's PTSD was the cause 
of any altercations since October 1997.  While the evidence 
suggests that the veteran may have physically abused his 
first wife, the record also indicates that the veteran has 
been married to his second wife for over 20 years, and does 
not suggest that physical abuse is currently involved in that 
relationship.  In fact, his anger was described as "minor" 
by one of his health care professionals, and the stability of 
his condition was noted.  In addition, although it was noted 
that the veteran had attacked his coworkers for no reason, he 
was able to maintain his employment as a community health 
director until the funding ran out for his position.  There 
is no indication that the veteran had spatial disorientation 
or a neglect of personal appearance or hygiene.  Although it 
was indicated that the veteran had had difficulty adapting to 
a work-like setting, there is no indication that he was 
unable to establish and maintain some relationships.  He also 
recently reported that he was able to do things with his 
children.  He was also able to participate in his church and 
in tribal ceremonies, as well as in a job training program 
for several years.  

Additionally, as indicated above, although some psychomotor 
retardation and slow thought processing were noted, the 
evidence does not suggest that the veteran's PTSD causes a 
gross impairment in his thought process or communications.  
While the veteran noted hearing some voices, the evidence of 
record does not indicate that the veteran experiences 
persistent delusions or hallucinations.  There is no 
indication that the veteran exhibits grossly inappropriate 
behavior.  While the veteran indicated that he did have some 
suicidal ideations and attempts, and indicated that he was 
involved with domestic disputes, the record does not 
establish that the veteran is a persistent danger of hurting 
himself or others.  There is no indication that the veteran 
has the intermittent inability to perform his activities of 
daily living.  While the veteran was not able to note the 
month or year during one examination, the veteran was 
oriented as to time and place during other examinations.  
Additionally, while the veteran reported that he was unable 
to remember the names of close relatives, the medical 
evidence of record does not indicate that the veteran has a 
persistent problem remembering the names of his close 
relatives, his own occupation, or his own name.  In fact, the 
veteran's PTSD symptomatology has been described in the 
record as being mild to moderate in character.  

The Board notes the wide range of GAF scores included in the 
evidence of record.  The Board finds the language and 
descriptions given to explain the veteran's disability 
picture more persuasive than the GAF scores assigned, and 
finds, for the reasons set forth above, that the veteran's 
difficulties more closely approximate the criteria for a 50 
percent rating.  See 38 C.F.R. § 4.126 (2002) (an evaluation 
is to be assigned based on all the evidence rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination).  Indeed, it is 
the criteria for the 50 percent rating that specifically 
refer to disturbances akin to those experienced by the 
veteran as described by the record-problems with affect, 
disturbances of mood, difficulty in establishing and 
maintaining effective work and social relationships, etc.  
Consequently, the Board finds that his symptoms are best 
represented by the criteria for the 50 percent rating.  

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2002).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board recognizes the veteran has repeatedly claimed in 
the record that he was unemployable due to his PTSD.  The 
Board also notes that the veteran's representative, in 
October 2002, indicated that the September 2001 compensation 
and pension examination was in error when it indicated that 
the veteran had been able to work for 40 years.  However, 
while the evidence of record certainly suggests that his PTSD 
has negatively affected his employability, the evidence does 
not suggest that the veteran's PTSD is the sole reason why 
the veteran was unable to find and keep a job.  It is 
repeatedly noted in the record that the veteran had residual 
paraparesis from a gunshot wound.  Despite the veteran's 
allegations to the contrary, the evidence of record does not 
suggest that the veteran's PTSD was the cause of this gunshot 
wound.  In fact, the evidence, including the veteran's own 
statements, have implied that he was unable to work at his 
usual occupation (construction) due to his back injury.  In 
addition, the Board notes that the veteran was able to 
participate in a job training program for several years.  The 
evidence suggests that the reason the veteran was no longer 
working as a health coordinator was because of a lack of 
funding, not because of PTSD.  Moreover, the veteran was able 
to assist his wife in beading for income despite the fact 
that it tried his patience.  Therefore, although the veteran 
experiences sometimes severe symptomatology associated with 
his disability, the schedular criteria take such factors into 
account.  Given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) was recently 
enacted.  A discussion of the pertinent VCAA and regulatory 
provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West Supp. 2002).  In 
addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details 
the procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating action 
of October 2001, the statement of the case issued in May 
2002, and the supplemental statements of the case issued in 
June, July, and August 2002, that informed him of the 
applicable laws and regulations.  Specifically, these 
documents show that the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  The Board finds that 
VA has obtained records from all sources identified by the 
veteran, including his post-service VA treatment records.  
Moreover, the veteran was afforded several VA examinations.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, other 
than that already requested of him.  After a review of the 
evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e). 

Therefore, the Board finds that further action to comply with 
these new requirements is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

A 50 percent rating for PTSD from October 31, 1997, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

